09-0736-ag
   Lin v. Holder
                                                                                                 BIA
                                                                                Mulligan, Thomas J., IJ
                                                                                        A077 997 856


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY ORDER
FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1. WHEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED WITH THIS COURT, A PARTY
M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at
   the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
   York, on the 23 rd day of February, two thousand and ten.

   PRESENT:          AMALYA L. KEARSE,
                     PETER W. HALL,                      Circuit Judges,
                     JED S. RAKOFF,*                     District Judge.


   --------------------------------------------------------------------x
   HONG ZHEN LIN,

                                       Petitioner,
            -v.-                                                              No. 09-0736-ag

   ERIC H. HOLDER, JR., United States Attorney General.

                                       Respondent-Appellee.
   -------------------------------------------------------------------x


   FOR THE PETITIONER:                          H. RAYMOND FASANO , Madeo & Fasano, New York, New
                                                York.




            *
          The Honorable Jed S. Rakoff, United States District Judge for the Southern District of
   New York, sitting by designation.

                                                            1
FOR THE RESPONDENT:                    Tony West, Assistant Attorney General, Thomas B. Fatouros,
                                       Senior Litigation Counsel, and James A. Hurley, Office of
                                       Immigration Litigation, Civil Division, U.S. Department of
                                       Justice, Washington, D.C.

       This is a petition for review of the Board of Immigration Appeals’s (the “Board” or

“BIA”) order dismissing petitioner’s appeal from the Immigration Judge’s denial of his request

for withholding of removal under the Convention Against Torture (“CAT”). UPON DUE

CONSIDERATION of the petition, it is hereby ORDERED, ADJUDGED, AND DECREED

that the petition for review is DENIED.

       Petitioner Hong Zhen Lin, a native and citizen of the People’s Republic of China

(“China”), seeks review of a January 26, 2009 order of the BIA, affirming the November 29,

2007 decision of Immigration Judge (“IJ”) Thomas J. Mulligan, which denied Lin’s application

for withholding of removal under the CAT. In re Hong Zhen Lin, No. A077 997 856 (B.I.A. Jan.

26, 2009), aff’g No. A 77 997 856 (Immig. Ct. N.Y. City Nov. 29, 2007). We assume the

parties’ familiarity with the underlying facts and procedural history in this case.

       Where, as here, the BIA does not expressly “adopt” the IJ’s decision, but its brief opinion

closely tracks the IJ’s reasoning, the Court may consider both the IJ’s and the BIA’s opinions

“for the sake of completeness.” See Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008)

(quoting Jigme Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006)). We review the agency’s

factual findings under the substantial evidence standard, treating them as “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §

1252(b)(4)(B); see also Manzur v. U.S. DHS, 494 F.3d 281, 289 (2d Cir. 2007). Questions of

law and the application of law to undisputed fact are reviewed de novo. See Salimatou Bah v.

Mukasey, 529 F.3d 99, 110 (2d Cir. 2008). To obtain relief under CAT, the applicant bears the


                                                  2
burden of proving “that it is more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 208.16(c)(2).

       The record supports the agency’s determination that Lin failed to meet his burden to

prove he was eligible for withholding of removal under CAT. As he did before the agency, Lin

argues two bases for CAT relief. Lin argues that the evidence in the record demonstrates that it

is more likely than not: (1) that he will be tortured by Chinese government officials on account

of his illegal departure, and (2) that he will be tortured by loan sharks with the acquiescence of

government officials on account of his unpaid debt.

       As to the first argument, we have held that an applicant cannot demonstrate that he is

more likely than not to be tortured “based solely on the fact that [he] is part of the large class of

persons who have illegally departed China” and on generalized evidence indicating that torture

sometimes occurs in Chinese prisons. See Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156,

160 (2d Cir. 2005); see also Pierre v. Gonzales, 502 F.3d 109, 116-19 (2d Cir. 2007) (holding

that, beyond evidence of inhumane prison conditions, a CAT claimant must provide some

evidence that the authorities act with the specific intent to inflict severe physical or mental pain

or suffering on those detained). On that same point, Lin argues on appeal that the agency failed

to fully and fairly consider the background evidence he submitted. Although an IJ cannot ignore

material record evidence in considering an application for relief, we do not require the agency to

provide detailed analysis of every piece of evidence in the record. See Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 336-37 n.17 (2d Cir. 2006) (“[W]e presume that an IJ has taken into

account all of the evidence before him, unless the record compellingly suggests otherwise.”).

Here, we are not compelled to conclude that the agency’s denial of Lin’s application for CAT



                                                   3
relief was error, as Lin provided no basis for the agency to conclude that he, or someone in his

“particular alleged circumstances,” faces an elevated risk of torture. Mu-Xing Wang v. Ashcroft,

320 F.3d 130, 144 (2d Cir. 2003).

       As to the second argument, Lin argues that he will be tortured by loan sharks in

China—to whom his family allegedly owes approximately $20,000—with the acquiescence of

the Chinese government. However, the agency’s determination that Lin failed to show that the

government would not control the loan sharks was not error where Lin failed to present any

evidence to show acquiescence by the Chinese government in any torture by loan sharks. See

Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004); see also 8 C.F.R. § 1208.18(a)(1).

Accordingly, we will not disturb the agency’s denial of Lin's application for CAT relief.

       We have considered all of Lin’s contentions on this petition for review and have found

them to be without merit. For the foregoing reasons, the petition for review is DENIED.

Petitioner’s motion for a stay of removal in this petition is DENIED as moot.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 4